DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24 and 28 are currently amended. Claims 1-13, 15-16, and 33-34 are canceled. Claims 14, 17-23, 25-27, 29-32, and 35-37 are as previously presented.
Response to Arguments
Applicant’s arguments, see remarks, filed 1/4/2021, with respect to the prior art rejections have been fully considered and are not persuasive.  
Applicant argued that “Mirtain does not describe the extent sections of claim 1[assumed to be any of the independent claims as claim 1 is canceled] ”. This is not found persuasive as Applicant does not explain what features of the extent sections Mirtain is lacking and as such the prima facie case of obviousness as established in the prior rejections is still found to be sound. 
Applicant then argued that Mineki fails to teach where the belt comprises at least one belt ply having opposing edges with curvatures opposite the surface contour line. This is not found persuasive as Applicant does not explain how Mineki does not teach this and as such the prima facie case of obviousness as established in the prior rejections is still found to be sound.
Next, applicant argued that Tanno failed to teach the profile as claimed. Once again, this is not found persuasive as Applicant does not explain what features Tanno is lacking and as such the prima facie case of obviousness as established in the prior rejections is still found to be sound.
Applicant also argued that there is insufficient analysis as to why one of ordinary skill in the art would have been motivated to combine Mirtain Mineki and Tanno with Meyer-Adlung. Applicant also argued that there is insufficient analysis as to why one of ordinary skill in the art would have been motivated to combine Mirtain with Tanno.
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one of ordinary skill in the art to substitute the belt design on Mineki for that of Mirtain being motivated to prevent belt separation (P0004-P0006) and it would have been obvious to one of ordinary skill in the art to modify the tire as taught by the combination above or Mirtain by itself to have a concavely curved contour profile as taught by Tanno being motivated to ensure greater cornering power (P0081).
While applicant noted that claims 24 and 28 are amended “for clarity”, the amendments did not address either of the issues contained within claim 24, it is still unclear as to how many central profile bands are required to be in the tire and the indefinite term “maximum profile depth of the tire”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites “the central channel having a flat bottom and a central depth, where the central channel depth is at a maximum profile depth of the tire”. It is unclear what a maximum profile depth is referring to, is it a maximum depth of the tread profile, the tire contact surface profile including the shoulders, or of literally all the tire (i.e. this would include the sidewall of the tire, which is often called the profile in the art)? The examiner is interpreting the claim as if it is the maximum depth of grooves in the tread profile that the claim is referring to.
Claim 24 recites “a plurality of central profile bands” and “the at least one central profile band” This makes it unclear if only one central profile band or plural central profile bands are required. The examiner is interpreting the claim as if at least two are required. 
Claims 25-32 are rejected as being dependent on rejected claims.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3976115, of record) in view of Mineki (JP3976373B2, of record) and Tanno (US 20120298279 A1, of record).
With respect to claim 14, Mirtain teaches a pneumatic vehicle tire (tire 2, Fig. 1) defining an axis and having a circumference (Figs. 1-3), the pneumatic vehicle tire comprising a belt (breaker ply 22, Fig. 1) and a tread profile which extends in an axial direction A of the pneumatic vehicle tire between two tire shoulders (tread surface 44, Fig. 1, C2L36-40). And furthermore Mirtain teaches as shown in the annotated Fig. 1 below (presented in a first and second annotation highlighting different features) wherein within each of the two tire shoulders (Annotated Fig. 1 below, shows 1 symmetrical half) there is formed one shoulder profile band which is formed so as to extend over the circumference and which is delimited, in the axial direction A toward the equatorial plane A of the pneumatic vehicle tire, by a channel extending over the circumference (Annotated Fig. 1 below, channel with dashed line through it) and, on its side pointing away from the equatorial plane A, in each case by a surface of the tire side wall (Annotated Fig. 1 below, past end of 2nd subsection (i.e. radially below it)), and wherein the surface of the tire side wall forms a flank of the shoulder profile band which points away from the equatorial plane A (Annotated Fig. 1 below, not pointing towards equatorial plane; wherein, in the section planes that encompass the tire axis, the tread profile is delimited by a surface which forms a road contact surface and which, between the shoulder profile bands, forms a surface contour line K which is curved toward the tire (top most tread surface of tire shown in Annotated Fig. 1 below), wherein the surface which forms the road contact surface is, in at least (Annotated Fig. 1, elongation of the curved surface to the right of the first extent section) and, in a second extent section of the width c adjoining the first extent section and extending as far as the surface of the tire side wall, declines continuously in terms of a radial position of the tire outwardly along an axial extent (Annotated Fig 1 below, to left of first extent section continuous decline); wherein in that the surface which forms the road contact surface is, in the second extent section, formed with a first subsection, which extends as far as a point P (shown in Annotated Fig. 1 below, between P and end of first extent section), and from a second subsection, which extends from the point P to the surface of the tire side wall (shown in Annotated Fig. 1 below, sidewall is below the end of the 2nd subsection); and, wherein the surface which forms the road contact surface is formed with a concavely curved contour profile in the first subsection (Annotated Fig. 1 below, between the end of the 1st extent section on the left and the point P) and formed with a convexly curved contour profile in the second subsection (between the point P and the labeled end of the second subsection , with a turning point of the contour profile at the point P (Annotated Fig 1 below, point P), wherein the point P is arranged outside the belt in the axial direction A (Annotated Fig. 1 below, P is outside the belt) wherein a sidewall area nearest the point (P) has a concavely curved contour profile (Annotated Fig. 1 below, directly below the end of the 2nd subsection), wherein at least one circumferential channel is limited in a radial direction toward an inside by a channel base and is formed along a depth contour line with a maximum profile depth of the tread grooves and the channel (second annotated Fig. 1 below, depth contour line annotated by a dashed curve, First annotated Fig. 1 below, channel closest to the first extent section has a bottom which is considered to be equivalent to the channel base and has a maximum tread profile depth) and the concavely curved contour profile in the first subsection intersects with the depth contour line (second annotated Fig. 1 below, point P is the intersection and located in the first subject).


    PNG
    media_image1.png
    419
    491
    media_image1.png
    Greyscale


Annotated Fig. 1 of Mirtain

    PNG
    media_image2.png
    460
    738
    media_image2.png
    Greyscale

Second Annotated Fig. 1 of Mirtain showing the equivalent points of Mirtain to applicant’s disclosure along the surface contour K and the depth contour line with a maximum profile depth of the tread grooves
Mirtain fails to teach wherein the belt comprises at least one belt ply having opposing edges with curvatures opposite the surface contour line (K), teaching the same curvature (Fig. 1). In the same field of endeavor, pneumatic tire tread/belt design, 
Mineki teaches a belt design as shown in Fig. 4 where belt layer 26b is shown to have a curvature opposite to the surface contour line (Fig. 4). It would have been obvious to one of ordinary skill in the art to substitute the belt design on Mineki for that of Mirtain in order to prevent belt separation (P0004-P0006).
	Mirtain further teaches wherein the first subsection with concavely curved contour profile is formed so as to extend in the axial direction (A) of the tire from an axial position within an extent of the belt to the point P outside the belt as shown in Fig. 1.
(arc 15a, Fig. 15 P0081) is a contour profile curved with a curvature radius Ra about a curvature central point Ma, wherein the curvature central point Ma is arranged outside the contour line on that side of the contour line which points away from the tire (Fig. 15, “The arc 15 has a center c on the outer side in the radial direction and the outer side in the width direction of the tire 1B.”, P0081). It would have been obvious to one of ordinary skill in the art to modify the tire as taught by the combination above to have a concavely curved contour profile as taught by Tanno in order to ensure greater cornering power (P0081).
With respect to claim 17, Tanno further teaches that the curvature radius Ra is configured such that it has a value within a range that encompasses the claimed range of 15mm < Ra < 100mm (A curvature radius of the arc 15 is preferably not less than 3 mm and not more than 150 mm, more preferably not less than 5 mm and not more than 100 mm, and most preferably not less than 8 mm and not more than 70 mm., P0081). 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

With respect to claim 18, Tanno fails to teach explicitly that the curvature radius Ra is configured such that PT < Ra, where PT is the maximum profile depth of the tire, being silent on the maximum profile depth of the tire. However, Tanno teaches the tread rubber has a thickness defined above as the rubber above the annular structure 10 (the belt) of 3-20mm (P0066) as such the groove would have a maximum depth of 20 mm. Since Tanno teaches that Ra ranges from 3-150mm (P0081), it would have been well within the skill level of an ordinary one in the art to choose a Ra value larger than a PT value.
With respect to claim 19, Fig. 15 shows that the convexly curved contour profile is curved with a curvature radius Ri about a curvature central point Mi, wherein the curvature central point Mi is arranged outside the contour line on that side of the contour line which points toward the tire, and wherein Ri is configured such that Ri > Ra. While the drawing is not inherently to scale. It clearly demonstrates that the radius of curvature of the convexly curved contour profile is much larger than that of the concavely curved contour profile.
While patent drawings are not to scale, relationships clearly shown in the
drawings of a reference patent cannot be disregarded in determining the
patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).

With respect to claim 20, the combination as applied above fails to teach explicitly that the curvature radius Ri is configured such that 100mm < Ri < 2000mm being silent on this ratio. However Tanno does show in Fig. 15 that the curvature radius Ri is significantly bigger than Ra, which Tanno teaches Ra ranges from 3-150mm (P0081). As such it would have been well within the skill level of an ordinary one in the art to choose a curvature radius Ri within the claimed range especially in the case that 100mm<Ra<150mm as taught by Tanno.
Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3976115, of record) in view of Mineki (JP3976373B2, of record) and Tanno .
With respect to claim 21 the combination as applied above fails to teach that the width c is configured such that 5mm < c < 30mm, being silent on this. In the same field of endeavor, pneumatic tires, Yamada teaches a recessed portion which corresponds to the first subsection which is concavely curved with a width of 5 to 35mm (P0054). This overlapping range would have made the claimed range obvious to one of ordinary skill in the art being motivated to achieve “the effects of improving the wear resistance and the resistance to uneven wear” (P0055).
With respect to claim 22, the combination as applied above fails to teach that the point P is arranged in the axial direction A with a spacing d, measured in the axial direction A, of 5mm < d < 10mm to the belt, being silent on this. In the same field of endeavor, pneumatic tires, Yamada teaches a tire with a similarly contoured shoulder, wherein “the shortest distance d ( mm) from the tire outer surface 6 to the belt reinforcing layer 3 and inclined belt layers 4a and 4b is preferably 10 mm or more”(P0057). In the case where the belt is near or close to the point P such as Fig. 1 of Mirtain, this overlaps with the claimed range and as such it would have been obvious to one of ordinary skill in the art to choose to put the belt end 10 mm away in order to prevent the occurrence of cracks at the belt edge, improving durability (P0058).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3976115, of record) in view of Mineki (JP3976373B2, of record) and Tanno (US 20120298279 A1, of record) as applied above to claim 14 further in view of Meyer-Adlung (US 5622575, of record).
Figs. 2, 3, and 5 and specifies that there is “a transition of the outer flank of the wide tread rib into the adjacent sidewall of the vehicle tire “ (C3L1-5). It would have been obvious to one of ordinary skill in the art to choose to make the profile band in the known form of a profile rib to achieve the expected results.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3976115, of record) in view of Mineki (JP3976373B2, of record).
With respect to claim 24, Mirtain teaches a pneumatic vehicle tire (tire 2, Fig. 1) defining an axis and having a circumference (Figs. 1-3), the pneumatic vehicle tire comprising a belt (breaker ply 22, Fig. 1) and a tread profile which extends in an axial direction A of the pneumatic vehicle tire between two tire shoulders (tread surface 44, Fig. 1, C2L36-40). And furthermore Mirtain teaches as shown in the annotated Fig. 1 below wherein within each of the two tire shoulders (Annotated Fig. 1 below, shows 1 symmetrical half) there is formed one shoulder profile band which is formed so as to extend over the circumference and which is delimited, in the axial direction A toward the equatorial plane A of the pneumatic vehicle tire, by a channel extending over the circumference (Annotated Fig. 1 below, channel with dashed line through it) and, on its side pointing away from the equatorial plane A, in each case by a surface of the (Annotated Fig. 1 below, past end of 2nd subsection (i.e. radially below it)), and wherein the surface of the tire side wall forms a flank of the shoulder profile band which points away from the equatorial plane A (Annotated Fig. 1 below, not pointing towards equatorial plane; wherein, in the section planes that encompass the tire axis, the tread profile is delimited by a surface which forms a road contact surface and which, between the shoulder profile bands, forms a surface contour line K which is curved toward the tire (top most tread surface of tire shown in Annotated Fig. 1 below), wherein the surface which forms the road contact surface is, in at least one shoulder profile band, in a first extent section of the width a adjacent to the channel, formed as the elongation of the curved surface contour line K into the shoulder profile band (Annotated Fig. 1, elongation of the curved surface to the right of the first extent section) and, in a second extent section of the width c adjoining the first extent section and extending as far as the surface of the tire side wall, declines continuously in terms of a radial position of the tire outwardly along an axial extent (Annotated Fig 1 below, to left of first extent section continuous decline); wherein in that the surface which forms the road contact surface is, in the second extent section, formed with a first subsection, which extends as far as a point P (shown in Annotated Fig. 1 below, between P and end of first extent section), and from a second subsection, which extends from the point P to the surface of the tire side wall (shown in Annotated Fig. 1 below, sidewall is below the end of the 2nd subsection); and, wherein the surface which forms the road contact surface is formed with a concavely curved contour profile in the first subsection (Annotated Fig. 1 below, between the end of the 1st extent section on the left and the point P) and formed with a convexly curved contour profile (between the point P and the labeled end of the second subsection , with a turning point of the contour profile at the point P (Annotated Fig 1 below, point P), wherein the point P is arranged outside the belt in the axial direction A (Annotated Fig. 1 below, P is outside the belt) wherein a sidewall area nearest the point (P) has a concavely curved contour profile (Annotated Fig. 1 below, directly below the end of the 2nd subsection). 
Mirtain further teaches wherein a plurality of central profile bands are located in a central region and is in the form of a profile block row (Annotated Fig. 2 below ), the central region being adjacent to the channel (Annotated Fig. 2), the at least one shoulder profile band being wider in the axial direction than one of the central profile bands located in the central region (Annotated Fig. 2) and wherein a central channel exists between adjacent profile bands of the plurality of central profile bands (Annotated Fig. 2), the central channel having a flat bottom (Annotated Fig. 2, very bottom of rounded channel is flat) and a maximum profile depth Kp of the tire (Annotated Fig. 1 below, channel 2nd closest to the first extent section has a bottom which is considered to be equivalent to the channel base and has a maximum tread profile depth, as all the grooves appear to have the same depth).


    PNG
    media_image3.png
    529
    708
    media_image3.png
    Greyscale

Annotated Fig. 2 of Mirtain

    PNG
    media_image1.png
    419
    491
    media_image1.png
    Greyscale

Annotated Fig. 1 of Mirtain
(Fig. 1). In the same field of endeavor, pneumatic tire tread /belt design, 
Mineki teaches a belt design as shown in Fig. 4 where belt layer 26b is shown to have a curvature opposite to the surface contour line (Fig. 4). It would have been obvious to one of ordinary skill in the art to substitute the belt design on Mineki for that of Mirtain in order to prevent belt separation (P0004-P0006).
	With respect to claim 25, Mirtain further teaches wherein the first subsection with concavely curved contour profile is formed so as to extend in the axial direction (A) of the tire from an axial position within an extent of the belt to the point P outside the belt as shown in Fig. 1.
Claim(s) 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3976115, of record) in view of Mineki (JP3976373B2, of record) as applied to claim 24 above, further in view of Tanno (US 20120298279 A1, of record).
With respect to claim 26, the combination as applied above fails to teach a specific radius of curvature for the concavely curved contour profile seeming not have a single point that it is curving around. In the same field of endeavor, pneumatic tire tread/shoulder design, Tanno teaches wherein in section planes that encompass the tire axis, the concavely curved contour profile (arc 15a, Fig. 15 P0081) is a contour profile curved with a curvature radius Ra about a curvature central point Ma, wherein the curvature central point Ma is arranged outside the contour line on that side of the contour line which points away from the tire (Fig. 15, “The arc 15 has a center c on the outer side in the radial direction and the outer side in the width direction of the tire 1B.”, P0081). It would have been obvious to one of ordinary skill in the art to modify the tire as taught by the combination above to have a concavely curved contour profile as taught by Tanno in order to ensure greater cornering power (P0081).
With respect to claim 27, Tanno further teaches that the curvature radius Ra is configured such that it has a value within a range that encompasses the claimed range of  15mm < Ra < 100mm (A curvature radius of the arc 15 is preferably not less than 3 mm and not more than 150 mm, more preferably not less than 5 mm and not more than 100 mm, and most preferably not less than 8 mm and not more than 70 mm., P0081). 
With respect to claim 28, the combination as applied above fails to teach explicitly that the curvature radius Ra is configured such that PT < Ra, where PT is the maximum profile depth of the tire, being silent on the maximum profile depth of the tire. However, Tanno teaches the tread rubber has a thickness defined above as the rubber above the annular structure 10 (the belt) of 3-20mm (P0066) as such the groove would have a maximum depth of 20 mm. Since Tanno teaches that Ra ranges from 3-150mm (P0081), it would have been well within the skill level of an ordinary one in the art to choose a Ra value larger than a PT value.
	With respect to claim 29, Fig. 15 of Tanno shows that the convexly curved contour profile is curved with a curvature radius Ri about a curvature central point Mi, wherein the curvature central point Mi is arranged outside the contour line on that side of the contour line which points toward the tire, and wherein Ri is configured such that Ri > Ra. While the drawing is not inherently to scale. It clearly demonstrates that the 
While patent drawings are not to scale, relationships clearly shown in the
drawings of a reference patent cannot be disregarded in determining the
patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).

With respect to claim 30, the combination applied above fails to teach explicitly that the curvature radius Ri is configured such that 100mm < Ri < 2000mm being silent on this ratio. However Tanno does show in Fig. 15 that the curvature radius Ri is significantly bigger than Ra, which Tanno teaches Ra ranges from 3-150mm (P0081). As such it would have been well within the skill level of an ordinary one in the art to choose a curvature radius Ri within the claimed range especially in the case that 100mm<Ra<150mm as taught by Tanno.
Claim 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3976115, of record) in view of Mineki (JP3976373B2, of record) and applied to claim 24 above in view of Yamada (US 20140311648 A1, of record).
With respect to claim 31 the combination as applied above fails to teach that the width c is configured such that 5mm < c < 30mm, being silent on this. In the same field of endeavor, pneumatic tires, Yamada teaches a recessed portion which corresponds to the first subsection which is concavely curved with a width of 5 to 35mm (P0054). This overlapping range would have made the claimed range obvious to one of ordinary skill in the art being motivated to achieve “the effects of improving the wear resistance and the resistance to uneven wear” (P0055).
With respect to claim 32, the combination as applied above fails to teach that the point P is arranged in the axial direction A with a spacing d, measured in the axial “the shortest distance d ( mm) from the tire outer surface 6 to the belt reinforcing layer 3 and inclined belt layers 4a and 4b is preferably 10 mm or more”(P0057). In the case where the belt is near or close to the point P such as Fig. 1 of Mirtain, this overlaps with the claimed range and as such it would have been obvious to one of ordinary skill in the art to choose to put the belt end 10 mm away in order to prevent the occurrence of cracks at the belt edge, improving durability (P0058).
Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3976115, of record) in view of Tanno (US 20120298279 A1, of record) as With respect to claim 35, Mirtain teaches a pneumatic vehicle tire (tire 2, Fig. 1)  comprising: a left hand sidewall that extends in a radial direction R (Fig. 1, sidewall 8); a right hand sidewall that extends in the radial direction R (Fig. 1, sidewall 10); a tread profile formed axially between the left hand sidewall and the right hand sidewall (tread surface 44, Fig. 1, C2L36-40); the tread profile includes a shoulder profile band that extends over the entire circumference of the tire and oriented in the circumferential direction (Annotated Fig. 2 of Mirtain below) and includes multiple profile bands arranged adjacent to one another and the shoulder profile band and separated from the shoulder profile band by a circumferential channel (Mirtain Figs. 1-2); the tread profile having a surface contour K as a road contact surface (top most tread surface of tire shown in Annotated Fig. 1 below), the surface contour K having a slight curvature KR from a point W of the left hand shoulder to a point W of the right hand shoulder (top most tread surface of tire shown in Annotated Fig. 1 below, follows a slight curvature) ; the circumferential channel having a maximum depth profile PT of its base along a depth contour line KP that corresponds to the surface contour K between the point W of the left hand shoulder to the point W of the right hand shoulder (Second annotated Fig. 1 below, contour depth line is Kp); Page 6 of 11Docket No. 2014P03137WOUS the surface contour K from the point W of the right hand shoulder to a second point P of the right shoulder is concave and defines a first section (annotated Figs 1, between points W and P); the surface contour K from the second point P of the right shoulder to a third point S of the right shoulder is convex (annotated Figs. 1 below, between points P and S); and defines a second section and a fourth point Q of the surface contour K in the first section intersects with the depth contour line KP (Annotated Fig. 1 below point P). Mirtain further teaches wherein a plurality of central profile bands are located in a central region and is in the form of a profile block row (Annotated Fig. 2 below ), the central region being adjacent to the channel (Annotated Fig. 2), the at least one shoulder profile band being wider in the axial direction than one of the central profile bands located in the central region (Annotated Fig. 2).
Mirtain as applied above fails to teach a specific radius of curvature for the concavely curved contour profile seeming not have a single point that it is curving around. In the same field of endeavor, pneumatic tire tread/shoulder design, Tanno teaches wherein in section planes that encompass the tire axis, the concavely curved contour profile (arc 15a, Fig. 15 P0081) is a contour profile curved with a curvature radius Ra about a curvature central point Ma, wherein the curvature central point Ma is arranged outside the contour line on that side of the contour line which points away from the tire (Fig. 15, “The arc 15 has a center c on the outer side in the radial direction and the outer side in the width direction of the tire 1B.”, P0081). It would have been obvious to one of ordinary skill in the art to modify the tire as taught by the combination above to have a concavely curved contour profile as taught by Tanno in order to ensure greater cornering power (P0081).
Tanno fails to teach explicitly that the curvature radius Ra is configured such that PT < Ra, where PT is the maximum profile depth of the tire, being silent on the maximum profile depth of the tire. However, Tanno teaches the tread rubber has a thickness defined above as the rubber above the annular structure 10 (the belt) of 3-20mm (P0066) as such the groove would have a maximum depth of 20 mm. Since Tanno teaches that Ra ranges from 3-150mm (P0081), it would have been well within the skill level of an ordinary one in the art to choose a Ra value larger than a PT value.
Fig. 15 of Tanno shows that the convexly curved contour profile is curved with a curvature radius Ri about a curvature central point Mi, wherein the curvature central point Mi is arranged outside the contour line on that side of the contour line which points toward the tire, and wherein Ri is configured such that Ri > Ra. While the drawing is not inherently to scale. It clearly demonstrates that the radius of curvature of the convexly curved contour profile is much larger than that of the concavely curved contour profile.
While patent drawings are not to scale, relationships clearly shown in the
drawings of a reference patent cannot be disregarded in determining the
patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).


    PNG
    media_image3.png
    529
    708
    media_image3.png
    Greyscale

Annotated Fig. 2 of Mirtain

    PNG
    media_image1.png
    419
    491
    media_image1.png
    Greyscale

Annotated Fig. 1 of Mirtain

    PNG
    media_image2.png
    460
    738
    media_image2.png
    Greyscale

Second Annotated Fig. 1 of Mirtain showing the equivalent points of Mirtain to applicant’s disclosure along the surface contour K and the depth contour line with a maximum profile depth of the tread grooves
With respect to claim 36, Tanno further teaches that the curvature radius Ra is configured such that it has a value within a range that encompasses the claimed range of 15mm < Ra < 100mm (A curvature radius of the arc 15 is preferably not less than 3 mm and not more than 150 mm, more preferably not less than 5 mm and not more than 100 mm, and most preferably not less than 8 mm and not more than 70 mm., P0081). 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 197436. 
	
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3976115, of record) in view of Tanno (US 20120298279 A1, of record) as applied to claim 35 above, further in view of Mineki (JP3976373B2, of record).
(C2L13-34). In the same field of endeavor, pneumatic tire tread /belt design, 
Mineki teaches a belt design as shown in Fig. 4 where belt layer 26b is shown to have a curvature opposite to the surface contour line comprising four belt plies (Fig. 4, any 4 of belt plies 26a-26e). It would have been obvious to one of ordinary skill in the art to substitute the belt design on Mineki for that of Mirtain in order to prevent belt separation (P0004-P0006). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741